Citation Nr: 1315899	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  09-13 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.  

3.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to in-service exposure to herbicides.  

4.  Entitlement to service connection for a lung disorder, claimed as due to in-service exposure to herbicides.  

5.  Entitlement to service connection for a chronic colon polyp disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and son


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from July 1962 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of June 2007.  In September 2012, the Veteran testified at a hearing held before the undersigned Veterans Law Judge at the RO.  

As will be discussed in further detail in the following decision/remand, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for PTSD has been received.  Accordingly, the Board is granting this aspect of the Veteran's appeal.  In addition, the claims for service connection for an acquired psychiatric disorder, to include PTSD; diabetes mellitus, type II; a lung disorder; and a chronic colon polyp disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  In a June 2004 rating decision, the RO denied service connection for PTSD.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.

2.  Evidence received since the June 2004 rating decision denying service connection for PTSD relates to unestablished facts necessary to substantiate the claim (i.e., current disability and nexus to service) and, thus, raises a reasonable possibility of substantiating that issue.  


CONCLUSIONS OF LAW

1.  The June 2004 rating decision, which denied service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2012).  

2.  New and material evidence has been received sufficient to reopen the claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  Given the favorable determination with respect to the claim to reopen, no further discussion of the duties to notify and assist is needed.  

As a threshold matter, the Board must determine whether new and material evidence has been received sufficient to reopen a previously denied claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Service connection for PTSD was previously denied by the RO in a June 2004 rating decision.  The Veteran did not initiate an appeal of that decision.  Moreover, no additional relevant evidence or information was received concerning the issue during the succeeding year.  38 C.F.R. § 3.156(b); see, e.g., King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).  Finally, the provisions of 38 C.F.R. § 3.156(c) do not apply here, as VA has not obtained additional relevant service department records since the 2004 rating decision.  
Thus, the June 2004 rating decision is final. 38 U.S.C.A. § 7105; DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (when a claimant fails to timely appeal an RO decision denying a claim for benefits, that decision becomes final and can no longer be challenged). If, however, new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis. 38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the June 2004 rating decision included service treatment records which did not show PTSD in service, and VA treatment records dated from 2001 to 2004 which did not show evidence of PTSD.  Evidence received since that prior decision includes VA treatment records showing that a psychiatric evaluation was performed in October 2004, which included a diagnosis of rule out PTSD-although this was based on an erroneous history whereby the Veteran reported that he had been a truck driver in Vietnam from 1963 to 1964, and that he had seen combat.  From January 2005 to August 2006, he was treated for psychiatric conditions of dysthymia, explosive disorder, and dementia, but not PTSD.  After that, he was treated by a different psychiatrist, who, in November 2006, added chronic PTSD (survivor of childhood physical, mental, and sexual abuse, and mental abuse in the military) to the previously-diagnosed conditions.  In addition, in July 2008, he began treatment with a VA psychologist, who wrote, in September 2008, that the Veteran had PTSD based on inservice stressors, including being assaulted and undergoing sniper fire.  

This evidence of a diagnosis of PTSD based on inservice stressors relates to two unestablished facts necessary to substantiate the claim--i.e., a current disability and a nexus to service, the absence of which were among the reasons that the RO had previously denied the claim.  Thus, the claim for service connection for PTSD is reopened with new and material evidence.  


ORDER

New and material evidence sufficient to reopen the claim for service connection for PTSD has been received.  To this extent only, the appeal is granted.


REMAND

As noted above, the claim for service connection for PTSD has been reopened.  Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); (2) a link, established by medical evidence, between the veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Veteran in this case does not have any verified combat service, or verified service in Vietnam.  He was stationed in Korat, Thailand from March 1963 to February 1964.  He contends that he was treated harshly by a Sergeant in service, who forced him to do a lot of KP and to do his paperwork and who assigned him to dig post holes and bathroom holes, and other disagreeable tasks.  He states that he received an Article 15 for being two minutes late for "bed check."  He did receive two Article 15 punishments for absenting himself without proper authority, but these were after he returned from Thailand, and there is no indication they were unduly harsh.  Otherwise, they are not verifiable events.  

The Veteran also testified that, when he departed from Thailand, he flew on a mail plane, which landed in Saigon.  He said that he stepped off the airplane, at which time he and the pilot were fired upon by a sniper firing an M50 mounted on a jeep.  Personnel records show that the Veteran departed Bangkok, Thailand, on February 29, 1964, and arrived at Travis Air Force Base, United States, on March 1, 1964.  Given this brief time period, the Board is of the opinion that the VA should seek corroboration of this claimed stressor.  

The Veteran also, when asked, acknowledged that he feared for his life during that incident.  If the stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2012).  However, in this case, the Board finds that, because there is no indication in the record that the Veteran landed in Saigon, this incident is not "consistent with the places, types, and circumstances" of his service, unless sufficient corroboration is obtained.  

A VA psychologist wrote, in September 2008, that in addition to PTSD, the Veteran had been diagnosed with major depressive disorder, "as he has experienced chronic depressive symptoms since enlisting in the military."  In addition, VA medical records show diagnoses of dysthymia, explosive disorder, and dementia.  Thus, the issue has been expanded to include other acquired psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (in a case involving service connection for PTSD when the record showed diagnoses of other mental conditions, held that such conditions were part of the claim).  

Concerning the claim for service connection for diabetes mellitus, based on Agent Orange exposure in service, such exposure would be conceded if the Veteran, as he claims, stepped off an airplane in Saigon.  Therefore, adjudication of that claim is deferred pending the outcome of the efforts to corroborate the claimed stressor.  

With respect to the claim for service connection for a lung disability, the Veteran contends that he coughed for a week after being sprayed with a substance dispensed from an airplane.  Although he contends that this was Agent Orange, he has not been diagnosed as having any lung condition which is presumptively associated with Agent Orange exposure.  However, it is not inherently incredible that he could have sustained the cough as described if the sprayed substance was not Agent Orange.  

Additionally, it is not clear that the Veteran currently has a chronic lung disease.  Although he claims that he developed shortness of breath, the evidence pertaining to his shortness of breath was determined to be related to a cardiac condition in 2007.  [Indeed, he underwent status post coronary artery bypass graft (CABG) in April 2007.]  Therefore, all outstanding records should be obtained.  In addition, he should be afforded an examination to determine whether, from a medical standpoint, he has a current chronic lung disorder which would be consistent with such an onset.  If so, the credibility of the Veteran's allegations must be assessed.

Regarding his claim for service connection for colon polyps, VA treatment records indicate earlier colonoscopies than are currently not of record.  Specifically, there is reference to a colonoscopy performed on October 16, 2002, most likely at the Atlanta VA Medical Center.  In addition, there is a notation, dated apparently in April 2002, that he had a history of colonic polyps with his last colonoscopy six years earlier in Jonesboro.  As there is no VA facility in Jonesboro, Georgia, this was presumably done at a private facility, and the Veteran should be asked to identify and authorize the release of the records of that procedure.  

Finally, concerning all issues, a gap of several decades currently exists between the Veteran's discharge from service and the first contemporaneous evidence, lay or medical, of the conditions at issue.  Although not dispositive, this weighs against the claim, and, therefore, any evidence which could narrow that gap would be to the Veteran's benefit.  To this end, the VA treatment records on file, dated in 2004, note that he had last been seen in 2002, and, although there are a few such records, it does not appear that all records have been obtained.  Therefore, all VA records dated prior to October 2002 must be obtained.  
Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

2.  Request corroboration of the following claimed stressor from the U.S. Army and Joint Services Records Research Center (JSRRC).  Specifically, the Veteran claims that, on his return trip from Thailand to CONUS, he flew on a mail plane, which landed in Saigon, and that he and the pilot were fired upon by a sniper an M50 mounted on a jeep.  Personnel records show that he departed Bangkok, Thailand, on February 29, 1964, and arrived at Travis AFB on March 1, 1964.  Therefore, please attempt to verify or corroborate the following:

(a) Was there a mail plane that landed at the Saigon airport on February 29, 1964, or March 1, 1964, which came under enemy fire?

(b) If so, what were the circumstances?

(c) If so, can it be verified whether the Veteran was on board?  

(d) If not, can the Veteran's return flight to the U.S., in particular, any stopovers, be corroborated?

3.  Obtain the following VA medical records:

(a) From the Atlanta VAMC:
*  The report of a colonoscopy obtained on October 16, 2002, including any biopsy reports;
*  The report of the most recent colonoscopy of record, potentially scheduled for late 2012 or early 2013, including any biopsy reports;

*  The report of an Agent Orange examination completed on October 4, 2004;

*  All records of treatment for lung conditions, including COPD, asthma, and emphysema, dated in or after February 2009.

(b) From the Atlanta VAMC, the East Point CBOC, and any other VA facility identified in the record--All records of the Veteran's treatment prior to October 2002 for mental health or psychiatric complaints, colorectal complaints, diabetes mellitus, and/or lung/pulmonary complaints.  

4.  Ask the Veteran to identify the names and locations of all medical providers who treated and/or evaluated him for colonic polyps prior to October 2002, in particular, concerning the colonoscopy in or about 1995 in Jonesboro, Georgia, and any earlier colonoscopy he may have undergone.  Make all required attempts to obtain all records sufficiently identified by the Veteran.  

5.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the current Axis I diagnoses shown, under DSM-IV.  If PTSD is diagnosed, the examiner should state whether it is at least as likely as not that PTSD is related to a specific in-service stressor or stressors.  Each stressor must be described in detail, and an opinion provided as to whether each reported stressor, alone, supports a diagnosis of PTSD.  The opinion should also address whether any such stressor is adequate to support a diagnosis of PTSD, based on fear of hostile military or terrorist activity.  If so, the examiner should explain how the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

For any other Axis I disorder found to be present, provide an opinion as to whether the onset was at least as likely as not during service.  The entire claims folder and a copy of this remand must be made available to the examiner prior to the examination.  A rationale for all opinions reached must be provided.

6.  Also, schedule the Veteran for an appropriate VA examination to determine whether it is at least as likely as not that he has a current chronic lung disorder which had its onset in service, in particular, due to a claimed incident in which the Veteran was exposed to an unidentified spray dispersed from an airplane while he was in Thailand.  The opinion should address whether, from a medical standpoint, such an event (and involving an unknown substance) is consistent with any current chronic lung disorder he may have, taking into consideration all relevant factors, including his extensive smoking history, and the fact that he quit smoking in the 1990's.  

7.  After completion of the above and any additional development deemed necessary, readjudicate the claims on appeal, to include making any necessary credibility determinations, concerning the existence of a stressor for the PTSD claim, and, for the other claims, claimed in-service events, and post-service symptomatology.  If any claim on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2009).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


